NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN RUIZ-MARTINEZ, AKA Juan Ruiz,              No.    16-72962

                Petitioner,                     Agency No. A099-824-839

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**


Before: RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Juan Ruiz-Martinez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Ruiz-Martinez failed to show exceptional and extremely unusual hardship to his

qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Although the court would retain jurisdiction over colorable questions of law

and constitutional claims, Ruiz-Martinez’s contentions that the agency failed to

consider relevant evidence, engaged in improper conjecture, and failed to provide

reasoned explanations to support its decisions are not supported by the record and

do not amount to colorable claims. See id. (“To be colorable in this context, . . . the

claim must have some possible validity.” (citation and internal quotation marks

omitted)); Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (BIA is only

required to “announce its decision in terms sufficient to enable” review).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    16-72962